Dismissed and Opinion Filed September 10, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00498-CV

                       SHARON GAST, Appellant
                                 V.
CRAIG TINSLEY, TIFFANY TINSLEY, CRAIG TINSLEY "TRUSTEE", 4308 SPRING
 HILL ESTATES "TRUST", CTT LAND TRUST, GAYLENE ROGERS LONERGAN,
THE LONERGAN LAW FIRM PLLC, DHLC MORTGAGE LLC, ROBERT BARNEY,
         INDIVIDUALLY, CAPITOL TITLE OF TEXAS, LLC, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02870-2014

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       The clerk's record in this case is overdue. By letter dated June 15, 2015, we informed

appellant that the Collin County Clerk notified the Court that the clerk's record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk's record. We

directed appellant to provide, within ten days, verification of payment or arrangements to pay for

the clerk's record or to provide written documentation that she had been found entitled to proceed

without payment of costs. We cautioned appellant that if she did not file the required

documentation we may dismiss the appeal without further notice.

       On July 31, 2015, this Court ordered the Collin County Clerk to file the clerk’s record

within thirty days of the date the order. We again informed appellant that if we received
notification that she has not paid for or made arrangements to pay for the clerk’s record, we will

dismiss this appeal without further notice. See TEX. R. APP. P. 37.3(b). On August 31, 2015, the

Collin County Clerk notified this Court, that the clerk’s record had not been forwarded because

payment had not been received. Accordingly, we dismiss this appeal for want of prosecution. See

TEX. R. APP. P. 37.3(b).




150498F.P05

                                                     /Carolyn Wright/____________________
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

SHARON GAST, Appellant                            On Appeal from the 429th Judicial District
                                                  Court, Collin County, Texas
No. 05-15-00498-CV       V.                       Trial Court Cause No. 429-02870-2014.
                                                  Opinion delivered by Chief Justice Wright.
CRAIG TINSLEY, TIFFANY TINSLEY,                   Justices Lang-Miers and Stoddart
CRAIG TINSLEY "TRUSTEE", 4308                     participating.
SPRING HILL ESTATES "TRUST", CTT
LAND TRUST, GAYLENE ROGERS
LONERGAN, THE LONERGAN LAW
FIRM PLLC, DHLC MORTGAGE LLC,
ROBERT BARNEY, INDIVIDUALLY,
CAPITOL TITLE OF TEXAS, LLC,
Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellees CRAIG TINSLEY, TIFFANY TINSLEY, CRAIG
TINSLEY "TRUSTEE", 4308 SPRING HILL ESTATES "TRUST", CTT LAND TRUST,
GAYLENE ROGERS LONERGAN, THE LONERGAN LAW FIRM PLLC, DHLC
MORTGAGE LLC, ROBERT BARNEY, INDIVIDUALLY, CAPITOL TITLE OF TEXAS,
LLC recover their costs of this appeal from appellant SHARON GAST.


Judgment entered September 10, 2015.




                                            –3–